In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals, by permission, as limited by her brief, from so much of an order of the Family Court, Kings County (Morgenstern, J.), dated May 29, 2003, as, in effect, awarded temporary custody of the subject child to the father and suspended her visitation rights. Motion by the Law Guardian for the child, in effect, for leave to renew a prior motion to dismiss the appeal, which was determined by decision and order on motion of this Court dated April 29, 2004, on the ground that the appeal has been rendered academic.
Upon the papers filed in support of the motion, and the papers filed in opposition thereto, and upon the argument of the appeal, it is
Ordered that the motion is granted and, upon renewal, the appeal is dismissed as academic, without costs or disbursements.
A permanent order of custody was entered in this proceeding in the Family Court, Queens County, on June 28, 2004, thereby rendering this appeal academic (see Matter of Carl J.B. v Dorothy T., 178 AD2d 473 [1991]).
In any event, contrary to the mother’s contentions, the Family Court possessed adequate relevant information to enable it to make an informed and provident temporary custody determination (see Matter of McCartha v Williams, 3 AD3d 750 [2004]; *724Matter of Hermann v Chakurmanian, 243 AD2d 1003, 1004-1005 [1997]). The evidence before the Family Court was sufficient to enable it, even without a hearing, to reach a sound conclusion that, under the circumstances of this case, it was in the child’s best interest to award temporary custody to the father until such time as a hearing could be conducted on the issue of permanent custody (see Matter of Porter v Burgey, 266 AD2d 552 [1999]). Luciano, J.P., Mastro, Spolzino and Skelos, JJ., concur.